Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Cicero, Registration No. 34,562 on 7 July 2022.

The application has been amended as follows: 
AMENDMENT TO THE ABSTRACT
The substitute abstract previously submitted with Applicant’s response filed on 2 November 2021 is hereby deleted and replaced with the following text:
ABSTRACT
A method includes the steps of storing non-header data into a plurality of logical pages ("Lpages”) of a non-volatile memory ("NVM"), each Lpage including a number of read units, wherein at least one of the read units is a spanning read unit that spans Lpage boundaries and includes a first byte of at least one Lpage starting in the read unit, storing, in each of the at least one spanning read units that include the first byte of the at least one Lpage starting in the read unit, an Lpage identification header per each of the at least one Lpages starting in the spanning read unit, each Lpage identification header identifying a location of the first byte of the respective Lpage starting within the respective spanning read unit, and locating an Lpage of data stored in the NVM by referring to an entry stored a flash memory controller map table.
AMENDMENTS TO THE SPECIFICATION
Page 2, Paragraphs [0003] and [0004] of the specification, as amended in Applicant’s response filed on 2 November 2021, are hereby further amended as follows:  

[0003]    According to some embodiments, a method storing non-header data into a plurality of logical pages ("Lpages”) of a non-volatile memory ("NVM"), each Lpage including a first integer number of read units, each read unit comprising a second integer number of bytes of data that define a finest granularity, which is readable with error correction, of the NVM, wherein at least one of the read units is a spanning read unit that spans Lpage boundaries and includes a first byte of at least one Lpage starting in the read unit; storing, in each of the at least one spanning read units that include the first byte of the at least one Lpage starting in the read unit, an Lpage identification header per each of the at least one Lpages starting in the spanning read unit, each Lpage identification header identifying a location of the first byte of the respective Lpage starting within the respective spanning read unit; associating, by a map of a flash memory controller, logical block addresses ("LBAs") of a host with respective NVM logical page numbers ("LPNs"), each LPN specifying a read unit address for a respective spanning read unit in which an Lpage identification header is stored for a respective Lpage, each LPN further specifying encoded length information indicating a span, in a number of read units, of the respective Lpage and a length of non-header data corresponding to the respective Lpage; storing, in a table of the map, a map entry including the read unit address and the encoded length information for each LPN associated with a corresponding LBA; and 2locating an Lpage of data stored in the NVM by referring to a map entry in the table, containing an LPN specifying the read unit address of the Lpage and the encoded length information of the Lpage, and decoding the encoded length information.
[0004]    According to further embodiments, the associating step can be performed through variable-sized mapping, such that a quantum of host data is mapped to an amount of non-header data stored in the NVM that is less than the quantum of host data.
AMENDMENTS TO THE CLAIMS
Amend the claims to read as follows: 
1. (Currently Amended) A method, comprising the steps of: 
storing non-header data into a plurality of logical pages ("Lpages”) of a non-volatile memory ("NVM"), each Lpage including a first integer number of read units, each read unit comprising a second integer number of bytes of data that define a finest granularity, which is readable with error correction, of the NVM; 
wherein at least one of the read units is a spanning read unit that spans Lpage boundaries and includes a first byte of at least one Lpage starting in the read unit; 
storing, in each of the at least one spanning read units that includethe first byte of the at least one starting in the read unit, an Lpage identification header per each of the at least one Lpages starting in the spanning read unit, each Lpage identification header identifying a location of the first byte of [[a]] the respective Lpage starting within [[a]] the respective spanning read unit; 
associating, by a map of a flash memory controller, logical block addresses ("LBAs") of a host with respective NVM logical page numbers ("LPNs"), each LPN specifying a read unit address for a respective spanning read unit in which an Lpage identification header is stored for a respective Lpage, each LPN further specifying encoded length information indicating a span, in a number of read units, of the respective Lpage and a length of non-header data corresponding to the respective Lpage 
storing, in a table of the map, a map entry including the read unit address and the encoded length information for each LPN associated with a corresponding LBA; and 
2locating an Lpage of data stored in the NVM by referring to a map entry in the table, containing an LPN specifying [[to]] the read unit address of the Lpage and the encoded length information of the Lpage, and decoding the encoded length information.
2. (Cancelled)
3. (Previously Presented) The method of claim 1, wherein the flash memory controller is a Solid-State Disk/Drive (SSD) controller.  
4. (Previously Presented) The method of claim 1, wherein the flash memory controller is a computing-host flash memory controller.  
5. (Previously Presented) The method of claim 1, wherein the step of associating is performed through fixed-size mapping, such that a quantum of host data is mapped to a same quantum of non-header data stored in the NVM.  
6. (Currently Amended) The method of claim 1, wherein the associating step is performed through variable-sized mapping, such that 
7. (Previously Presented) The method of claim 6, wherein the variable-sized mapping is performed in granularities ranging from one byte to one-half of a read unit.
Allowable Subject Matter
Claims 1 and 3-7 are allowed as amended by Examiner’s Amendment. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record does not teach, “storing, in each of the at least one spanning read units that include the first byte of the at least one Lpage starting in the read unit, an Lpage identification header per each of the at least one Lpages starting in the spanning read unit, each Lpage identification header identifying a location of the first byte of the respective Lpage starting within the respective spanning read unit...” and “locating an Lpage of data stored in the NVM by referring to a map entry in the table, containing an LPN specifying the read unit address of the Lpage and the encoded length information of the Lpage, and decoding the encoded length information” where the “at least one of the read units is a spanning read unit that spans Lpage boundaries and includes a first byte of at least one Lpage starting in the read unit” and “each Lpage including a first integer number of read units, each read unit comprising a second integer number of bytes of data that define a finest granularity, which is readable with error correction, of the NVM” and “each LPN further specifying encoded length information indicating a span, in a number of read units, of the respective Lpage and a length of non-header data corresponding to the respective Lpage” as claimed in combination with the other claim elements because the closest prior art of record does not make obvious the claimed invention. Particularly: 
WIPO Patent Application Publication No WO 2012/075200 A2 (Werner) and US Patent Application Pub. No. US 2009/0150605 A1 (Flynn) do not teach “locating an Lpage of data stored in the NVM by referring to a map entry in the table, containing an LPN specifying the read unit address of the Lpage and the encoded length information of the Lpage, and decoding the encoded length information” because Werner and Flynn do not teach storing encoded length information in a map entry, where the encoded length information indicates a span, in a number of read units, of the respective Lpage and a length of non-header data corresponding to the respective Lpage and therefore does not teach decoding the encoded length information to locate the Lpage of data and it would not have been obvious to one of ordinary skill at the time the invention was filed to modify the prior art to arrive at the claimed invention.  Furthermore, although Flynn teaches that written data may be error correctable with an error code, Flynn does not teach that each Lpage includes a first integer number of read units, each read unit comprising a second integer number of bytes of data that define a finest granularity, which is readable with error correction, of the NVM such that the headers taught by Flynn, stored in the data packets of the write request, are not stored in each of the at least one spanning read units that include the first byte of the at least one Lpage starting in the read unit, and it would not have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention. 
US Patent Application Pub. No. US 2011/0072199 A1 (Reiter) does not teach “storing, in each of the at least one spanning read units that include the first byte of the at least one Lpage starting in the read unit, an Lpage identification header per each of the at least one Lpages starting in the spanning read unit, each Lpage identification header identifying a location of the first byte of the respective Lpage starting within the respective spanning read unit” because Reiter teaches that the header is stored in a summary page that does not include the non-header data for the Lpage, and therefore does not teach to store the header information in each of the at least one spanning read units as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139